 



Exhibit 10.19

ASSET PURCHASE AGREEMENT

     This ASSET PURCHASE AGREEMENT (this “Agreement”), dated and effective as of
January 1, 2004 (the “Effective Date”), between The New York Law Publishing
Company, a New York corporation (“Buyer”), and RealLegal, LLC, a Delaware
limited liability company (the “Company”).

RECITALS

     A. The Company is engaged in the business of delivering electronic court
calendar information via a product called MA3000 (the “Business”).

     B. Buyer wishes to purchase from the Company, and the Company wishes to
sell to Buyer, the Assets, subject to the Assumed Liabilities, upon the terms
and subject to the conditions set forth herein.

          Accordingly, the parties hereto agree as follows:

1. Sale and Transfer of the Assets. Buyer will purchase from the Company, and
the Company will sell, assign, transfer, convey and deliver (“Transfer”), free
and clear of all Liens, whether legal or equitable, to Buyer and Buyer will
purchase and accept from the Company on the terms and subject to the conditions
hereinafter set forth, all of the assets, properties, rights and interests in
the Business to the extent existing as of the Effective Date (all of such
assets, properties, rights and interests being hereinafter collectively referred
to as the “Assets”).

2. Liabilities Assumed by Buyer. Buyer will assume, as of the Effective Date,
and will subsequently pay, honor and discharge when due and payable and
otherwise in accordance with their terms, only those liabilities of the Company
that are listed on Schedule 2 (“Assumed Liabilities”).

3. Payment by Buyer. Subject to the representations and warranties of the
Company set forth below, in consideration of the Transfer of the Assets by the
Company to Buyer pursuant to this Agreement, the purchase price for the Assets
will be (i) $2.2 million in cash; and (ii) the assumption by Buyer of the
Assumed Liabilities as of the Effective Date (the “Purchase Price”). The amount
of cash to be delivered to the Company on the Effective Date will be equal to
$1,662,500, representing the Purchase Price less (a) $437,500, representing a
payment owed from the Company to the Buyer’s parent, American Lawyer Media, Inc.
(“ALM”), under that certain Operating Agreement, dated as of May 1, 2002,
between ALM and the Company; and (b) $100,000 that had been previously provided
by ALM to the Company on December 26, 2003.

4. Representations and Warranties of the Company. The Company represents and
warrants to Buyer as of the Effective Date as follows:

 



--------------------------------------------------------------------------------



 



     (a) Corporate Existence and Power. The Company has been duly organized, and
is validly existing and in good standing, under the laws of the State of
Delaware, and has all corporate power and all governmental licenses,
authorizations, Permits, consents and approvals required to carry on their
respective businesses as now conducted. The Company is duly qualified to conduct
business as a foreign corporation and is in good standing in each jurisdiction
where such qualification is necessary.

     (b) Corporate Authorization; Enforceability. The Company has all requisite
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary corporate or other
action to authorize the execution, delivery and performance of this Agreement.
This Agreement has been duly executed and delivered by the Company and
constitutes the valid and binding agreement of the Company, enforceable against
the Company in accordance with its terms, except to the extent that their
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, and will
effectively vest in Buyer good, valid and marketable title to the Assets
pursuant to and as contemplated by this Agreement free and clear of all
encumbrances or Liens whatsoever.

     (c) Governmental Authorization. The execution, delivery and performance by
the Company of this Agreement require no consent, approval, Order, authorization
or action by or in respect of, or filing with, any Governmental Authority.

     (d) Non-Contravention; Consents. The execution, delivery and performance by
the Company of this Agreement and the consummation of the transactions
contemplated hereby do not (i) violate the certificate of incorporation or
bylaws of the Company, (ii) violate any applicable Law or Order, (iii) require
any filing with or Permit, consent or approval of, or the giving of any notice
to, any Person (including filings, consents or approvals required under any
Permits of the Company or any licenses to which the Company is a party), (iv)
result in a violation or breach of, conflict with, constitute (with or without
due notice or lapse of time or both) a default under, or give rise to any right
of termination, cancellation or acceleration of any right or obligation of the
Company or to a loss of any benefit to which the Company is entitled under, any
Contract, agreement or other instrument binding upon the Company or any license,
franchise, Permit or other similar authorization held by the Company, or
(v) result in the creation or imposition of any Lien on any asset of the
Company.

     (e) Compliance with Laws; Permits. (i) The Company is not in violation of
any applicable Law or Order, except for such violations that have not had and
would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the Company.

          (ii) There is no Permit required to be issued and held to carry on the
Business of the Company as currently conducted.

2



--------------------------------------------------------------------------------



 



     (f) Contracts. (i) Schedule 4(f) sets forth a complete and accurate list of
all Contracts of any nature whatsoever to be assigned by the Company and assumed
by the Buyer.

          (ii) Each Contract disclosed on Schedule 4(f) or required to be
disclosed pursuant to this Section is a valid and binding agreement of the
Company and is in full force and effect, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, and neither the
Company nor, to the knowledge of the Company, any other party thereto is in
default or breach in any material respect under the terms of any such Contract.
To the knowledge of the Company, there is no event, occurrence, condition or act
(including the consummation of the transaction contemplated hereby) which, with
the giving of notice or the passage of time, or the happening of any other event
or condition, would reasonably be expected to become a material default or event
of default thereunder.

5. Representations and Warranties of Buyer. Buyer represents and warrants to the
Company as of the Effective Date as follows:

     (a) Corporate Existence and Power. Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware.

     (b) Corporate Authorization; Enforceability. Buyer has all requisite power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary corporate or other
action to authorize the execution, delivery and performance of this Agreement.
This Agreement has been duly executed and delivered by Buyer and constitutes the
valid and binding agreement of Buyer, enforceable against Buyer in accordance
with its terms, except to the extent that their enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar Laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

     (c) Governmental Authorization. The execution, delivery and performance by
Buyer of this Agreement require no consent, approval, Order, authorization or
action by or in respect of, or filing with, any Governmental Authority.

     (d) Non-Contravention; Consents. The execution, delivery and performance by
Buyer of this Agreement, and the consummation of the transactions contemplated
hereby do not (i) violate the certificate of incorporation or bylaws of Buyer or
(ii) violate any applicable Law or Order.

6. Definitions. As used in this Agreement:

     (a) “Contracts” means any contracts (whether written or oral), commitments,
leases of personal property, purchase orders, contracts to purchase raw
materials, contracts for services and supplies, contracts to supply or sell
products and all of the other agreements (whether written or oral);

3



--------------------------------------------------------------------------------



 



     (b) “Governmental Authority” means any domestic or foreign governmental or
regulatory authority;

     (c) “Law” means any federal, state or local statute, law, rule, regulation,
ordinance, code, Permit, license, policy or rule of common law;

     (d) “Lien” means, with respect to any property or asset, any mortgage,
lien, pledge, charge, security interest, encumbrance or other adverse claim of
any kind in respect of such property or asset. For the purposes of this
Agreement, a Person will be deemed to own, subject to a Lien, any property or
asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such property or asset;

     (e) “Order” means any judgment, injunction, judicial or administrative
order or decree;

     (f) “Permit” means any government or regulatory license, authorization,
permit, franchise, consent or approval; and

     (g) “Person” means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

7. Miscellaneous.

     (a) Counterparts. This Agreement may be signed in any number of
counterparts, each of which will be deemed an original but all of which together
shall constitute one and the same instrument.

     (b) Amendments and Waivers. (i) Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective.

          (ii) No failure or delay by any party in exercising any right, power
or privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by Law.

     (c) Successors and Assigns. The provisions of this Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer (including by operation of Law) any of its rights or obligations under
this Agreement without the consent of each other party hereto. Notwithstanding
the foregoing, Buyer may assign its rights and delegate its obligations under
the Agreement to an affiliate of Buyer without the consent of any other party
hereto. Any assignment in violation of this subsection will be void ab initio.

4



--------------------------------------------------------------------------------



 



     (d) No Third Party Beneficiaries. This Agreement is for the sole benefit of
the parties hereto and their permitted successors and assigns and nothing herein
expressed or implied will give or be construed to give to any Person, other than
the parties hereto and such permitted successors and assigns any legal or
equitable rights hereunder.

     (e) Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal substantive law of the State of New York.

     (f) Jurisdiction. Except as otherwise expressly provided in this Agreement,
any suit, action or proceeding seeking to enforce any provision of, or based on
any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby may be brought in any court of competent
jurisdiction in the Borough of Manhattan, New York and the United States
District Court for the Southern District of New York (assuming that such court
otherwise has jurisdiction) and each of the parties hereby consents to the
non-exclusive jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by Law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court.

     (g) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF
OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

     (h) Headings. The headings in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
provisions hereof.

     (i) Entire Agreement. This Agreement (including the Schedules) constitute
the entire agreement among the parties with respect to the subject matter of
this Agreement. This Agreement (including the Schedules hereto) supersede all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter hereof of this Agreement.

     (j) Severability. If any provision of this Agreement or the application of
any such provision to any Person or circumstance is held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, the remainder
of the provisions of this Agreement (or the application of such provision in
other jurisdictions or to Persons or circumstances other than those to which it
was held invalid, illegal or unenforceable) will in no way be affected, impaired
or invalidated, and to the extent permitted by applicable Law, any such
provision will be restricted in applicability or reformed to the minimum

5



--------------------------------------------------------------------------------



 



extent required for such provision to be enforceable. This provision will be
interpreted and enforced to give effect to the original written intent of the
parties prior to the determination of such invalidity or unenforceability.

[The remainder of the page left intentionally blank.]

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered effective as of the date first above written.

              THE NEW YORK LAW PUBLISHING COMPANY
 
       

  By:         /s/ Allison Hoffman

     

--------------------------------------------------------------------------------


         Name: Allison Hoffman

         Title: Vice President
 
            REALLEGAL, LLC
 
       

  By:         /s/ William J. Feid

     

--------------------------------------------------------------------------------


         Name: William J. Feid

         Title: President and CEO

7



--------------------------------------------------------------------------------



 



SCHEDULE 2
ASSUMED LIABILITIES

The only liability assumed is a vacation liability owed to the Buyer’s employees
in a total amount equal to approximately $8,315, which translates into the
following accrued vacation days being allowed to roll over into 2004:

                      Days

--------------------------------------------------------------------------------

       
BARRETT, JOHNNY R
    5     $ 576.92  
BRISCOE, JOHN D.
    5     $ 1,746.15  
DIAZ, JOSE L
    4     $ 390.75  
GREENSPAN, RICHARD E.
    5     $ 1,407.96  
MEENTS, MATTHEW S.
    2     $ 419.38  
MILLER, ELIZABETH M.
    1     $ 272.90  
REID, JANICE
    5     $ 730.77  
REISNER, IVY B
    5     $ 961.54  
STEIN, ELI J
    3     $ 1,120.67  
SPANN, KEVERN C.
    1     $ 189.00  
TORRES, RAUL JR
    4     $ 498.32  

8



--------------------------------------------------------------------------------



 



SCHEDULE 4(f)
CONTRACTS

Agreement for Receipt of Computerized Records and Information between Law.com,
Inc. and the New York State Unified Court System, dated 1/10/01

Worldcom Agreement regarding T-1 lines and phone lines

See Excel spreadsheet with list of customer contracts

9